UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC File Number:0-12122 CUSIP Number:037637105 (Check one):Form 10-K ⁭Form 20-F ⁭Form 11-K [x] Form 10-Q ⁭Form 10-D ⁭Form N-SAR ⁭Form N-CSR For Period Ended: June 30, 2009 ⁯ Transition Report on Form 10-K ⁯ Transition Report on Form 20-F ⁯ Transition Report on Form 11-K ⁯ Transition Report on Form 10-Q ⁯ Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION Apollo Solar Energy, Inc.
